DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.  Claims 2-4, 6-8, & 19-20 are canceled by Applicant.  Claims 1, 5, & 9-18 are pending.  Claims 10-17 remain withdrawn from consideration.  Claims 1, 5, 9, & 18 are examined below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claims 1 & 18, the recitation “a matrix of a filler material selected from the group consisting of talc, and glass or ceramic microspheres; and at least one metal or metal alloy” is vague and indefinite because (a) it is unclear whether the filler material constitutes the matrix or whether the matrix includes the filler material and the at least one metal or metal alloy, (b) it is unclear whether the filler material is talc, glass, or ceramic microspheres, or 
Dependent Claims 5 & 9 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 


Claims 1, 5, 9, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strock 20120189434 in view of Sileo 5897920 and further in view of Hajmrle 5976695.
Regarding Independent Claim 1, Strock teaches a gas turbine engine comprising a structure (shaft 50), said gas turbine engine structure being located close to a plurality of airfoils in the gas turbine engine (shaft 50 is close to airfoils 26), said structure having an abrasive coating (Figs. 1-3, coating 60/66) consisting of: 
flat ceramic particles embedded within a matrix of a filler material, (flat ceramic particles embedded in a matrix which includes hexagonal boron nitride; para. [0028]); and 
at least one metal or metal alloy (metal alloy; para. [0028]);
said abrasive coating being capable of causing wearing of tips of said plurality of airfoils that come into contact with the abrasive coating when said gas turbine engine is in a first mode of operation (during low speed rub interactions ceramic particles in coating result in wear to airfoil tips; para. [0033]); and 
said abrasive coating having an interparticle strength sufficient to allow for fracture of said abrasive coating to limit rub forces on the plurality of airfoils when said gas turbine engine is in a second mode of operation (during fast and/or deep rubs, coating 60/66 has a high abradability and limits rub forces on airfoils; para. [0033]).
Strock fails to explicitly disclose the dimensions of the ceramic particles or that the ceramic particles comprise at least one of cubic boron nitride and silicon carbide.
Sileo teaches an abrasive coating (Fig. 1, coating 26) having a ceramic matrix (34) and ceramic abrasive particles (36), wherein the ceramic abrasive particles may be either boron carbide or silicon carbide (Col. 3, ll. 9-11 & Col. 4, ll. 4-6) and have a particle size of between 3 and 150 microns (interpreted as the “longitudinal dimension”; Col. 3, ll. 11-13, Col. 4, ll. 4-6).  
KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace Strock’s ceramic abrasive particle material to be silicon carbide, as taught by Sileo, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Strock’s ceramic abrasive particle material versus the claimed silicon carbide ceramic abrasive particle material), b) the substituted components and their functions were known in the art (either the ceramic abrasive particle mnaterial taught by Strock or the silicon carbide abrasive particle material taught by Sileo were known to be useful in an abrasive coating), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Strock’s ceramic abrasive particle material or Sileo’s silicon carbide ceramic abrasive particle material would have predictably resulted in a functional abrasive coating when combined with the remainder of Strock’s coating elements).  See MPEP 2143 I(B).
Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05 I.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strock in view of Sileo's abrasive coating such that said flat ceramic particles comprise silicon carbide and have a longitudinal dimension greater than 25 microns as the claimed range falls within the range of ceramic particle sizes taught by Sileo.  Sileo’s particles are disclosed as having an identical purpose to that of Strock’s particles and the claimed particles (i.e. an abrasive coating which performs well under two different operating conditions, similar to the two conditions taught by Strock, see Sileo, Col. 2, ll. 13-14, and thus 
Strock in view of Sileo fails to expressly teach the filler material being selected from the group consisting of talc, and glass or ceramic microspheres.
Hajmrle teaches an abradable seal for a gas turbine engine (see Abstract and Col. 1, ll. 9-17) with a metallic matrix (see Abstract) and either talc or hexagonal boron nitride as a filler material (see Abstract and Col. 6, ll. 29-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Strock in view of Sileo’s gas turbine engine to include talc as a filler material (Col. 3, ll. 11-13) in order to provide desired erosion and abradability (Col. 6, ll. 29-31) and to increase lubricity and provide adjustable porosity and density (Col. 6, ll. 61-64).  It is noted that Strock also teaches a matrix comprising hexagonal boron nitride (hBN) and metal (Strock; para. [0006]), thus the talc used in Hajmrle serves as a replacement for the hBN in Strock, as Hajmrle teaches the use of either talc or hBN.
Regarding Dependent Claim 5, Strock in view of Sileo further in view of Hajmrle teaches the invention as claimed and as discussed above for claim 1, and Strock further teaches said ceramic particles have sufficient strength to cut the tips of said plurality of airfoils (ceramic particles wear down airfoil tips during low speed rub interactions; para. [0033]).
Regarding Dependent Claim 9, Strock in view of Sileo further in view of Hajrmrle teaches the invention as claimed and as discussed above for claim 1, and Strock further teaches said at least one metal or a metal alloy comprises a metal or metal alloy selected from the group consisting of nickel, nickel based alloys, copper, copper based alloys, cobalt, cobalt based alloys, aluminum, aluminum alloys, MCrAlY where M comprises at least one of nickel, cobalt, or iron, or mixtures thereof (nickel; para. [0028]).
Regarding Independent Claim 18, Strock teaches a gas turbine engine (Figs. 1 & 5-6, engine 10) comprising: 
an engine casing (48) extending circumferentially about an engine centerline axis (CL); 

at least one of said compressor section or said turbine section including at least one airfoil and at least one seal member adjacent to the at least one airfoil (airfoil 28 in compressor 16 while the shroud on casing 48 forms a blade air seal; para. [0032]); 
said at least one airfoil having a tip formed from a bare metal (see Claim 1 and para. [0004]); and 
the at least one seal member comprising an abrasive coating (70/76) which, in a first mode of operation of said gas turbine engine, has sufficient interparticle strength to cause wearing of said tip of said at least one airfoil when said tip comes into contact with the abrasive coating (during low speed rub interactions ceramic particles in coating result in wear to airfoil tips; para. [0033]), and which, in a second mode of operation of said gas turbine engine, has sufficient interparticle strength to allow for fracture of said abrasive coating to limit rub forces on said at least one airfoil (during fast and/or deep rubs, coating 70/76 has a high abradability and limits rub forces on airfoils; para. [0033]) wherein said abrasive coating consists of flat ceramic particles embedded within a matrix of a filler material (flat ceramic particles embedded in a matrix which includes hexagonal boron nitride; para. [0028]); and at least one metal or metal alloy (metal alloy; para. [0028]);
Strock fails to explicitly disclose the dimensions of the ceramic particles or that the flat ceramic particle material is at least one of cubic boron nitride and silicon carbide.
Sileo teaches an abrasive coating (Fig. 1, coating 26) having a ceramic matrix (34) and ceramic abrasive particles (36), wherein the ceramic abrasive particles may be either boron carbide or silicon carbide (Col. 3, ll. 9-11 & Col. 4, ll. 4-6) and have a particle size of between 3 and 150 microns (interpreted as the “longitudinal dimension”; Col. 3, ll. 11-13, Col. 4, ll. 4-6).  
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).

Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05 I.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strock in view of Sileo's abrasive coating such that said flat ceramic particles comprise silicon carbide and have a longitudinal dimension greater than 25 microns as the claimed range falls within the range of ceramic particle sizes taught by Sileo.  Sileo’s particles are disclosed as having an identical purpose to that of Strock’s particles and the claimed particles (i.e. an abrasive coating which performs well under two different operating conditions, similar to the two conditions taught by Strock, see Sileo, Col. 2, ll. 13-14, and thus Strock and Sileo are directed to solving similar problems using abrasive coatings, and both are directed to Applicant’s disclosed field of endeavor  concerning abrasive coatings for gas turbine engine components).

Hajmrle teaches an abradable seal for a gas turbine engine (see Abstract and Col. 1, ll. 9-17) with a metallic matrix (see Abstract) and either talc or hexagonal boron nitride as a filler material (see Abstract and Col. 6, ll. 29-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Strock in view of Sileo’s gas turbine engine to include talc as a filler material (Col. 3, ll. 11-13) in order to provide desired erosion and abradability (Col. 6, ll. 29-31) and to increase lubricity and provide adjustable porosity and density (Col. 6, ll. 61-64).  It is noted that Strock also teaches a matrix comprising hexagonal boron nitride (hBN) and metal (Strock; para. [0006]), thus the talc used in Hajmrle serves as a replacement for the hBN in Strock, as Hajmrle teaches the use of either talc or hBN.
It has been held that “[p]roducts of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01 II.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
While Strock in view of Sileo further in view of Hajmrle does not explicitly teach the first mode of operation of said gas turbine engine comprises “said tip of said at least one airfoil radially moves at less than 50 mils/sec” or the second mode of operation of said gas turbine engine comprises “said tip of said at least one airfoil radially moves at more than 0.5 inch per second,” as claimed, Strock does teach first and second modes of operation of the gas turbine and corresponding differences in the interactions between the abrasive coating and the airfoil tips (during low speed rub interactions ceramic particles in coating result in wear to airfoil tips, and during fast and/or deep rubs, coating 70/76 has a high abradability and limits rub forces on airfoils; para. [0033]).  Furthermore, Strock's abrasive coating is identical to the claimed abrasive coating (ceramic particles embedded in a matrix which includes hexagonal boron nitride and a metal alloy; para. [0028]), as discussed above, and therefore the foregoing recited properties (i.e. 
The claimed interaction rates (less than 50 mils/sec in the first mode and more than 0.5 inch per second) are functional recitations of the claimed gas turbine engine.  Strock in view of Sileo further in view of Hajmrle’s gas turbine engine is found capable of functioning in the recited manner at least because of the two disclosed interaction rates discussed for Strock above and because there is no claimed or disclosed structural difference between the claimed gas turbine engine and Strock in view of Sileo further in view of Hajmrle’s gas turbine engine (Applicant’s disclosed gas turbine engine in Fig. 1 appears identical to the gas turbine engine in Fig. 1 of Strock).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As Strock in view of Sileo further in view of Hajmrle teaches identical structure as the claimed invention, and is capable of operating in the claimed manner as discussed above, the instant claim is unpatentable over Strock in view of Sileo further in view of Hajrmrle.

Response to Arguments
Applicant’s arguments with respect to claims 1 & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741